DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-5, 7-21, and 23-26 are allowed.
Claims 1-3, 6, and 22 are cancelled.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments are persuasive to overcome the rejections.  Regarding claim 18, applicant’s amendments further specify the neodymium fluorine absorber to be powered and deposited onto the LED to result in a second correlated color temperature between 4000K and 2700K with a third light output below a black body locus.  Regarding claim 26, applicant describes similar limitations as claim 18, but includes the absorber to consist only of a yellow-green phosphor, red phosphor, and neodymium fluorine absorber, which results in a second correlated color temperature between 4000K and 2700K.  The prior art references of record only teach generally that color points can be anywhere on a chromaticity diagram, but not the specific absorber as claimed with a specific color temperature and light preference index range.  These amendments in combination with the remaining limitations of the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      9/23/2021Examiner, Art Unit 2897